Citation Nr: 0810615	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-27 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for right leg disability.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to August 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

This case was remanded in April 2006 for further development.

FINDING OF FACT

Prior to entry into active service in June 1954, the veteran 
had osteomyelitis of the right femur with shortening of the 
right leg; and such preexisting right leg disability was not 
aggravated beyond the natural progress of the osteomyelitis.


CONCLUSION OF LAW

A right leg disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b) (2007), VA must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the present case, the veteran was issued an April 2006 
letter that essentially met the requirements set forth in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2006.  While this letter was issued subsequent to the 
appealed rating decision, the veteran's case was subsequently 
readjudicated in an October 2007 supplemental statement of 
the case, consistent with the Mayfield line of decisions.  
The veteran was specifically notified that the information 
and evidence needed to substantiate his service connection 
claim was evidence demonstrating an injury in military 
service, or a disease that began in or was made worse during 
military service, or there was an event in service that 
caused an injury or disease.  He was notified of what 
evidence VA would obtain for him, of what evidence he was 
responsible for submitting, and was notified to submit any 
pertinent evidence in his possession.  Thus, the Board 
concludes the defect in the timing of the VCAA notice was 
remedied and is deemed harmless error.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, such 
notification was provided in an April 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.   Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See 
Akins v. Derwinski, 1 Vet. App. 228 (1991) (VA must point to 
a specific finding that increase in disability is due to the 
natural progress of the condition).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).

The veteran claims that his leg disability was aggravated 
while he was in service.  Prior to his service, the veteran 
was diagnosed with osteomyelitis of his right femur and 
received treatment for it between the years 1940 and 1949, 
which included two operations.  A June 1954 private treatment 
record noted that as a result of his disease and surgeries, 
his right leg was two inches shorter than his left leg.  

The veteran entered military service in June 1954.  The 
report of the veteran's preinduction medical examination 
noted that he had "Old osteo of rt femur with 5/8' of 
shortening occasional symptoms."  The veteran was discharged 
in August 1954, after a disposition board found him 
physically unfit for active duty.  The board based its 
findings on a report of medical examination dated July 7, 
1954, which diagnosed the veteran with "[r]esidual of old 
osteomyelitis of femur right, shortening of right leg and 
osteoarthritis of right hip."  Neither the veteran's 
preinduction examination nor any of the veteran's medical 
records prior to service, contained in the existing record, 
mention a diagnosis of osteoarthritis of the right hip.

On VA examination in December 2003, the diagnosis was 
childhood disease of osteomyelitis of the right upper femur 
and a permanent shortening of the right leg by two inches.  
The examiner concluded that there was "no relation of the 
veteran's serious illness of osteomyelitis to his short term 
of military service."  

In a June 2007 examination, the veteran complained of a 
painful right lower extremity, including ankle pain as well 
as groin pain, shin splints and pain on the dorsum of his 
right foot.  The examiner's assessment was residuals of 
femoral osteomyelitis with shortening of right leg by 5 cm 
and osteoarthritis of the right hip, right knee, and right 
ankle.  X-rays of the right femur showed minor trabecular 
changes at the junction between the proximal and middle 
thirds of the femur compatible with a very old osteomyelitis.  
The examiner opined that "[a]ll of the arthritic changes 
noted above are entirely compatible with the residuals of the 
osteomyelitis which was noted prior to entry into active 
service."  The examiner mentioned that the active service 
was of short duration and that it was more likely than not 
that the arthritic changes would have existed even had the 
veteran not been inducted into active service.  He further 
stated that "all of the changes in the lower extremities 
[were] entirely compatible with the natural progress of the 
osteomyelitis as noted on entry into the service."

In a September 2007 VA examination, the veteran told the 
examiner that he has experienced a gradual onset of pain in 
his left hip which has become chronic.  The veteran currently 
wears a brace for his right leg.  The examiner noted that the 
veteran was a child when he developed a limp in the right leg 
from what was believed to be sclerosing osteoid, which was 
drained.  In 1941, a portion of the right femur was resected 
for suspicion of osteoid osteoma.

The veteran in his July 2004 lay statement, in essence, 
stated that osteomyelitis was not incurred in the military, 
but was aggravated by service.  The Court, however, has 
consistently held that service connection may not be 
predicated on lay assertions of medical causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Here, the 
veteran has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render either a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, the veteran's lay opinion does not constitute 
competent medical evidence and lacks probative value as to 
the matter of medical diagnoses and causation.  See also 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report that on which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation).  
 
After careful review of the veteran's service medical 
records, post-service medical records, and VA examination, 
along with his lay statements, the Board determines that the 
record evidence clearly and unmistakably demonstrates that 
the veteran preexisting right leg disability was not 
aggravated beyond the natural progress of that condition, 
which is supported by the specific finding that "all of the 
changes in the lower extremities [were] entirely compatible 
with the natural progress of the osteomyelitis," as aptly 
noted in the June 2007 VA report.  Thus, the presumption of 
aggravation in service is rebutted.  Accordingly, the appeal 
is denied.




ORDER

Entitlement to service connection for right leg disability is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


